DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed January 22, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Applicant needs to submit Smith WO0102699 listed under citation 1 under foreign patent documents in order for the document  to be considered.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the conductor conduit and shuttle pin disclosed in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the top cap and bottom cap disclosed in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is recites the limitation " the internal dielectric fluid" in line 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Head PG Pub. 2014/0030904 (Head).
Regarding claim 1, Head discloses a wet mate connector system that provides a pressure compensated environment for an inline electrical connection contact and that is made of durable materials comprising: a). a set of at least three inline male connectors (each plug 21 has an annular electrical contact 22; Par. [0033]) mounted on an outside surface of a docking station (2) which has an inside and outside diameter and an inside surface and the outside surface (Fig. 2 illustrates the male component mounted on the tool 1. However, in alternative embodiments, the male part may be on the well casing or production tubing. Par. [0052]), and wherein each of the male connector is static and remains in a borehole (in alternative embodiments, the male part may be on the well casing or production tubing; Par. [0052]); and b). a set of at least three inline female connectors (the female component includes an array of three cylindrical sockets 61, each socket having a second annular electrical contact 62; Par. [0033]), each connector that is moveable and is mounted on a motor connector (component can be connected to a respective winding of the motor of ESP; Par. [0033]) that is part of the electric submersible pump (ESP) (1) assembly (Fig. 2 illustrates the female component mounted on the tail pipe 2 or casing 3. However, in alternative embodiments, the female part may be on tool 1. Par. [0052]) wherein the wet mate connector system makes an electrical connection in an underground borehole that provides for the transmission of electric power from a power supply to the motor of an electric submersible pump (ESP) (electrical connection to provide power to ESP; abstract; Par. [0033]; Figs 1A-1C).and provides a balance of pressure between the internal dielectric fluid (11) and the external borehole fluid (10) (Par. [0039 & 0046-0049]).   Examiner contends Head teaches “at least three inline male connectors” and “at least three inline female connectors” since Fig. 2 illustrates three female connectors inline with each other since they are in the same row and plane.  Furthermore, a single line can be drawn connecting each female connecter. Last, since the female connecters are in line than the male connectors inline as well to create the connection.
Regarding claim 2, Head discloses each of the static male connectors further comprises a shuttle body with a profile (6), a shuttle pin (21), a return spring (illustrated in Fig. 6), and a conductor conduit (conductor of the cable 9 via a copper connector 78). (Par. [0034 & 0041]; Fig. 5A-6).
Allowable Subject Matter
Claims 11-14 are allowed.
Claims 3-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676